Citation Nr: 1208600	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1989 to January 1992.  His discharge from service was other than honorable.  In a March 2005 administrative decision, the Regional Office (RO) determined that his military service was honorable for VA purposes.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board previously remanded the present matter in June 2009 and September 2010.   

The issues of increased ratings for a psychiatric disorder, migraine headaches, bilateral metatarsalgia with callosities, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2011 statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review suggests there are outstanding VA treatment records, namely those dating subsequent to April 10, 2008.  See October 2011 VA Form 21-4142.  As these records are potentially relevant, they must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Pursuant to the most recent Board remand, the Veteran was afforded a VA examination in September 2010; however, that examination is inadequate because the examiner did not consider the combined effect of all of the Veteran's service-connected disabilities.   

Furthermore, based on the Veteran's history that his conditions have worsened, and the absence of a recent opinion on the effect of all the service-connected disabilities on employment, a new examination with opinion should be provided to determine whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant VA treatment records dating from April 10, 2008, forward.  All obtained records should be associated with the file.  If VA treatment records are not available, the Veteran should be notified.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (psychiatric disorder, evaluated as 70 percent disabling; migraine headaches, 30 percent; bilateral metatarsalgia with callosities, 10 percent; and tinnitus, 10 percent) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

The opinion should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disorders. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



